1

2

3                             UNITED STATES DISTRICT COURT

4                                    DISTRICT OF NEVADA

5                                                ***

6     AIRELL JOSHUA THOMAS SAWYER,                     Case No. 3:16-cv-00627-MMD-WGC

7                                 Petitioner,                     ORDER
             v.
8
      WARDEN BAKER, et al.,
9
                              Respondents.
10

11           Petitioner Airell Sawyer has filed an unopposed motion for extension of time in

12   which to complete discovery. (ECF No. 74.) This is Sawyer’s eighth request. The Court

13   finds good cause to grant the motion.

14           It is therefore ordered that Sawyer's unopposed motion for extension of time to

15   complete discovery (ECF No. 74) is granted. Discovery must be complete by October 12,

16   2021.

17           DATED THIS 15th Day of July 2021.

18

19
                                                MIRANDA M. DU
20                                              CHIEF UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26

27
28
